Citation Nr: 0813519	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

2.  Entitlement to an initial rating in excess of 30 percent 
for a gastrointestinal disorder, including hiatal hernia.

3.  Entitlement to a initial compensable rating for right 
knee chondromalacia patellae.

4.  Entitlement to an initial compensable rating for left 
knee chondromalacia patellae.

5.  Entitlement to an initial compensable rating for migraine 
headaches.

6.  Entitlement to service connection for a genitourinary 
disorder.

7.  Entitlement to service connection for ulnar nerve 
compression.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1975 to June 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Manchester, New Hampshire.  The January 2005 rating decision, 
in pertinent part, granted service connection for 
hypothyroidism, acid reflux disease, bilateral knee 
chondromalacia patellae, and migraine headaches, all of which 
were rated as zero percent disabling (e.g., non-compensable), 
effective July 2004, the month following the veteran's 
retirement from active service.  The decision also denied 
service connection for a genitourinary disorder and ulnar 
nerve compression.

The January 2005 rating decision also addressed some 24 other 
issues, but the veteran specifically limited his June 2005 
Notice of Disagreement to the issues listed on the cover 
sheet, as well as the issues noted below.  In a November 2005 
rating decision, an RO Decision Review Officer granted a 
compensable rating of 30 percent for hiatal hernia, 
gastroesophageal reflux disease, esophagitis, gastric ulcer, 
and duodenal ulcers, which were originally claimed as acid 
reflux, effective retroactively to July 2004.  In an April 
2006 rating decision, the Decision Review Officer granted a 
compensable rating of 10 percent for the hypothyroidism, also 
effective retroactively to July 2004.  The veteran, however, 
has continued his appeal of those issues for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

The veteran also appealed the January 2005 rating decision 
denial of service connection for hypertension, bilateral 
thumb basal joint arthritis, bilateral hip arthritis, and 
bilateral plantar fasciitis.  The April 2006 rating decision 
granted service connection for all of those disorders with an 
initial 10 percent rating for all, except the plantar 
fasciitis, all effective retroactively to July 2004.  The 
Decision Review Officer assigned a noncompensable rating for 
the bilateral plantar fasciitis.  There is nothing in the 
claims file that indicates the veteran appealed either the 
initial ratings or the effective dates for his hypertension, 
bilateral thumb and hip disorders, or the plantar fasciitis.  
Thus, those claims have been resolved and are not before the 
Board and will not be addressed in the decision below.  See 
38 C.F.R. §§ 20.200, 20.201 (2007).  See, too, Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran's bilateral knee and genitourinary claims require 
additional development.  So, they are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence does not show 
the veteran's hypothyroidism to have manifested with 
fatigability, constipation, and mental sluggishness; or, 
muscular weakness, mental disturbance, or weight gain.

2.  The preponderance of the probative evidence does not show 
the veteran's hiatal hernia to have manifested with symptoms 
of pain, vomiting, material weight loss and hematemesis, or 
melena with moderate anemia; or, other symptom combinations 
productive of severe impairment of health.

3.  The preponderance of the probative evidence does not show 
the veteran's migraine headaches to have manifested with 
characteristic prostrating attacks averaging one in two 
months over the past several months.

4.  The preponderance of the probative evidence indicates 
that an ulnar nerve compression disorder is not related to an 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 10 percent for hypothyroidism.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2007).

2.  The requirements are not met for an initial rating higher 
than 30 percent for hiatal hernia.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346.

3.  The requirements are not met for an initial compensable 
rating for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, Diagnostic 
Code 8100.

4.  An ulnar nerve compression disorder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A September 2004 RO letter 
issued prior to the initial decision notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and the need for the veteran to submit all 
pertinent evidence in his possession.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at.

A March 2006 RO letter provided the veteran notice of how 
disability ratings and effective dates are assigned, 
including the minimal general information required by 
Vasquez.  The letter did not address the specific rating 
criteria for the disorders appealed.  Nonetheless, the 
evidence shows the veteran not to have been prejudiced, as he 
had actual notice of these matters.  He cited the specific 
criteria applicable to the disorders he appealed in his 
Notice of Disagreement and attached evidence he asserted 
showed his disorders met those criteria.  Further, the 
Statement of the Case set forth all of the applicable rating 
criteria and set forth the details of the Decision Review 
Officer's de novo review of the veteran's claims.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a Statement of the 
Case  or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While he may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims and, as noted, the claims were readjudicated.  
The veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
certain diseases of the central nervous system become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The service medical records note the veteran' complaints of 
and evaluation for left arm numbness in July 1990.  The Board 
reads the July 1990 EMG results for the ulnar nerve as 
normal.  The test report notes that the left ulnar, distal 
latency, conducted at 2.4 (<4.0 normal), and the elbow to the 
wrist at 56.4 (>45 normal).  Nonetheless, the examiner noted 
that the overall findings were suspicious for sensory 
neuropathy.  The service medical records are essentially 
silent from that point on.  A June 2000 entry related to the 
veteran's bilateral thumb disorder noted examination of the 
hands revealed the absence of any ulnar symptoms.  Periodic 
physical examinations and the examination at retirement 
assessed the veteran as normal neurologically.

The November 2004 VA examination report notes the veteran was 
unable to provide specific information to the examiner 
related to ulnar nerve symptoms.  The examiner noted other 
problems related to the forearms, but none were ulnar 
related.  Neurological examination was unremarkable.  Both 
Tinel's and Phalen's signs were negative.  The diagnosis 
noted that no signs of ulnar neuropathy were found.

In his Notice of Disagreement, the veteran noted the July 
1990 EMG as sufficient basis to support his claim.  The issue 
is not whether the veteran was in fact treated for the 
complaint during his active service, but rather whether it 
currently manifests as a diagnosed disorder.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").

The probative evidence of record is silent as to a current 
ulnar nerve disorder.  Thus, the Board is constrained to find 
the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's hypothyroidism, hiatal hernia, and 
migraine headaches.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Hypothyroidism.

Hypothyroidism is rated under Diagnostic Code 7903.   It 
provides for a 10 percent rating for fatigability or 
continuous medication required for control.  A 30 percent 
evaluation is warranted for symptomatology of fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is available when there is muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
assigned when there is cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119.
The Board finds that, while there was a relatively brief 
period where the veteran's hypothyroid symptoms were 
exacerbated, the probative evidence of record shows that it 
has not chronically met or approximated a 30 percent or 
higher rating.  38 C.F.R. § 4.7.

The November 2004 VA examination report noted the veteran's 
in-service diagnosis of thyroiditis and the fact that he was 
taking Synthroid, that past symptoms was limited to some 
initial fatigability.  The examiner also noted that it was 
unclear as to whether the veteran had any current symptoms at 
the time of the examination.  Examination of the neck 
revealed no enlarged nodes, and the thyroid was not palpable.  
Diagnosis was limited to thyroiditis.

Records of the veteran's private-and primary, provider, 
Dartmouth-Hitchcock, note his presentation in March 2005 with 
complaints of increased thyroid symptoms.  The March 2005 
entry notes the veteran's report of a 45-day history of 
fatigue, low energy, and trouble remembering.  The note also 
includes complaints of inability to concentrate, 
constipation, muscle weakness, and cold.  The examiner noted 
that the veteran's August 2004 thyroid stimulating hormone 
was normal.  The April 2005 follow-up note indicates that 
tests of the sample drawn in March 2005 revealed the thyroid 
stimulating hormone was quite elevated, and the dosage of the 
veteran's medication was increased.

The June 2005 follow-up entry notes the veteran's thyroid 
stimulating hormone had increased to 9.8, but following an 
increase in his Synthroid from 88 to 100 mg daily, his 
thyroid stimulating hormone was down to 6.2.  At the June 
2005 visit, the dosage was increased to 125 mg daily, and 
Cytomel, 25 mg, was to be taken every other day.  The 
examiner noted the veteran to have gained 20 to 25 pounds 
over the prior four to six months, and the veteran stated his 
activity was limited by arthritis.  Thus, the evidence shows 
the veteran's disorder responded to the increased medication.  
The October 2005 VA stomach examination report notes the 
veteran denied any significant weight gain.  Further, a 
Dartmouth-Hitchcock note indicated the veteran's constipation 
was due to his gastrointestinal disorder, rather than his 
thyroid.  The Board also notes a May 2005 VA outpatient entry 
to the effect that the veteran had a positive depression 
screening.  That note indicated further, however, that an 
affirmative answer to only one question constituted a 
positive screening.  The examiner indicated that examination 
did not indicate any need for follow-up.  Thus, the Board 
finds the veteran's hypothyroidism more nearly approximates a 
10 percent rating, it has manifested at that rate throughout 
the entire appeal period, and that the 10 percent rating 
reasonably compensates him for his chronic symptomatology.  
38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7903.

Hiatal hernia.

Service connection was initially granted for acid reflux.  A 
June 2005 private endoscopy revealed erosive esophagitis and 
duodenal ulcers.  Upon receipt of that medical evidence, as 
noted earlier, the Decision Review Officer assigned a 
compensable rating of 30 percent under Diagnostic Code 7305-
7346.  See 38 C.F.R. § 4.27 (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation).  Diagnostic Code 7305 contains the rating 
criteria for a duodenal ulcer, and 7346 rates a hiatal 
hernia.

The applicable regulation provides that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7346-7348, inclusive, will not be combined with each other.  
Instead, a single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides that a 30 percent rating is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
maximum, 60 percent, rating is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114.

As noted, the veteran's initial claim was for acid reflux, 
and that was the focus of the November 2004 VA examination.  
The examination report notes the veteran told the examiner 
that his initial symptoms were pain associated with reflux, 
as well as a burning sensation.  Upon being prescribed an 
antacid, however, he still experienced some reflux, but he no 
longer had the burning sensation.  Physical examination of 
the abdomen was unremarkable, as there was no tenderness, and 
the liver, spleen, and kidneys were not palpable.  The 
diagnosis was acid reflux controlled with medication.

Dartmouth-Hitchcock records note that, by April 2005, the 
veteran was seen for persistent gastroesophageal reflux 
disease.  His medication at that time was Aciphex 20 mg 
daily, which had previously controlled his symptoms.  Over 
the prior four months, the veteran reported, he had 
experienced a lot of heartburn, regurgitation, chest pain, 
and dysphagia.  He also reported daily nausea and, two to 
three times a week, he had a couple episodes of vomiting.  He 
denied any frank bleeding or melena.  Examination revealed no 
abnormal heart sounds, lungs were clear, and the abdomen was 
soft.  There was a little tenderness in the epigastric area.  
The examiner assessed worsening gastroesophageal reflux 
disease symptoms and constipation.  He changed the veteran's 
medication from Aciphex to Protonix to see if he obtained 
more relief.  He noted that the veteran had been on the 
double dosage for only one week, so hopefully Protonix twice 
daily would help.  He also prescribed a stool softener and 
recommended a high fiber diet.  An endoscopy was also 
scheduled.

As already noted, the June 2005 endoscopy revealed erosive 
esophagitis and duodenal ulcers.  The examiner noted the 
veteran would require a high does of PPI plus Carafate for 
eight weeks.  Another VA stomach examination was conducted in 
October 2005.

The October 2005 examination report noted the June 2005 
endoscopy and results.  The veteran reported that he had 
experienced some episodes of melanotic stools, and his 
heartburn symptoms included frequent belching, frequent 
regurgitation, epigastric pains, and occasional vomiting and 
some occasional dysphagia following meals.  He told the 
examiner that his medication was Aciphex 20 mg in the 
morning.  Upon advice of his care provider, he doubled the 
dosage, but his symptoms had not improved significantly.  The 
examiner also noted that the veteran had experienced several 
episodes of melena earlier in the year, but none since.  The 
veteran reported that the impact of his gastrointestinal 
disorder on his daily activities was that he had to sleep in 
a recliner, and he was limited in the type foods he could 
eat.  The impact on his employment as a Junior ROTC 
instructor was that the frequent epigastric pain, belching, 
and nausea, sometimes interrupted his teaching.  He denied 
any significant weight change over the past year, though he 
had gained some weight.

Examination revealed significant epigastric pain without 
guarding or rebound.  There was no hepatosplenomegaly.  The 
diagnoses were hiatal hernia, gastroesophageal reflux 
disease, and esophagitis secondary to the his 
gastrointestinal disorder.

Diagnostic Code 7346 provides that the next higher rating 
from 30 percent is 60 percent.  Id.  The Board notes the 
veteran's persistent symptoms but, nonetheless, finds that 
his disorder more nearly approximates the 30 percent rating 
allowed by the Decision Review Officer.  38 C.F.R. § 4.7.  
The veteran's symptoms include epigastric pain and vomiting 
but no material weight loss or hematemesis.  He has 
manifested melena-at least earlier in 2005, but no anemia.  
The probative evidence does not show that his symptoms have 
produced a severe impairment of his health.  He is still 
employed as an instructor.  Thus, his symptoms more nearly 
approximate his 30 percent rating, and they have manifested 
at that rate the entire appeal period.  And, in the absence 
of severe impairment of health, the Board finds no factual 
basis for elevating his rating to the next highest rating as 
provided for in 38 C.F.R. § 4.114.  38 C.F.R. §§ 4.1, 4.7.

The Board has considered the veteran's disorder under the 
rating criteria for a duodenal ulcer but finds his disorder 
does not more nearly approximate those criteria.  Under 
Diagnostic Code 7305, moderately severe symptoms, but with 
impairment of health manifested by anemia and weight loss; 
or, recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, warrants 
a 40 percent rating.  Id.  The evidence does not show the 
veteran to have manifested those criteria.  Thus, the 
evidence shows the 30 percent rating is adequate to 
compensate the veteran for his functional loss due to his 
hiatal hernia and a higher rating is not warranted.  
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7305-7346.

Migraine headaches.

The rating criteria for migraines provide for a 50 percent 
rating where they manifest with very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  38 C.F.R. § 4.124, 
Diagnostic Code 8100.  Characteristic prostrating attacks 
that occur on an average of once a month over the prior 
several months warrant a 30 percent rating.  Id.  If they 
occur on average one in two months over the prior several 
months warrants a 10 percent rating, and less frequent 
attacks are rated non-compensable.  Id.

The veteran asserts that he in fact meets the criteria for a 
10 percent rating, as his recurrent attacks occur with the 
required frequency, and they are prostrating.  Initially, the 
Board notes that the rating criteria for migraine headaches 
are inherently subjective.  That is, they are based on the 
claimant's report of his/her symptoms, as clinical tests 
rarely confirm or disprove the presence of migraine 
headaches.  So, the veteran's reports are not only competent 
or probative, see 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), they are essential.  
The posture of the probative evidence of record reduces the 
issue of this claim to whether the evidence shows or 
indicates the veteran's headaches are in fact prostrating.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack). By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."
The examiner at the November 2004 VA examination noted the 
veteran used Midrin for relief of his symptoms, and it 
generally worked.  The headaches occurred about once a month 
and lasted about 24 hours.  The veteran reported they rarely 
lasted more than 24 hours at a time.  The neurological 
examination revealed no abnormalities.  The examiner did not 
otherwise describe the headaches or use the term prostrating.

In his Notice of Disagreement, the veteran essentially 
asserted that his headaches do in fact prostrate him during 
the 24-hour duration.  His ingestion of Midrin, so he 
asserts, alleviates his symptoms to where he can carry on 
with his daily activities once past the 24 hours.  Neither 
the veteran's reports to his providers nor the other evidence 
of record suggests his chronic headaches have been 
prostrating as defined above.  The most salient feature of 
the probative evidence is the complete absence of any 
evidence of missed time from work.  While the medical records 
note the veteran's reported history of chronic headaches 
among his problems, they contain no indication that he had to 
stay home due to a prostrating attack.  Further, Dartmouth-
Hitchcock entries of December 2004 and April 2005 note the 
recording of the veteran's history, and they do not even 
mention his headaches.  A November 2005 entry in the VA 
outpatient records describe the headaches as "off/on" and 
that he took Midrin for relief.  Thus, the Board rejects the 
veteran's statement that his headaches are prostrating, and 
finds his migraine headaches more nearly approximate an 
initial noncompensable rating.  38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Code 8100.

The benefits sought on appeal for the increased rating claims 
are denied.  In reaching this decision on all of the issues 
appealed, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to an initial rating higher than 10 percent for 
hypothyroidism is denied.
Entitlement to an initial rating higher than 30 percent for a 
gastrointestinal disorder, including hiatal hernia, is 
denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied.

Entitlement to service connection for ulnar nerve compression 
is denied.


REMAND

At the November 2004 examination, the veteran told the 
examiner that he experienced pain just above the kneecaps, 
some occasional swelling, and a cracking sensation from time 
to time.  Examination revealed normal range of motion of 0 to 
140 degrees, see 38 C.F.R. § 4.71a, Plate II, with some 
crepitation of the right knee on flexion and extension.  The 
examiner diagnosed bilateral chondromalacia patellae with 
quadriceps tendinitis, somewhat worse on the left.  No X-rays 
were taken.  Unfortunately, this scenario occurred again at 
the July 2005 orthopedic consult.

The report notes examination of the right knee revealed mild 
osteoarthritic changes with scant effusion.  There was no 
tenderness or crepitus on range of motion, and the right knee 
was stable.  The left knee was within normal limits for those 
criteria.  The examiner noted the veteran's report that his 
private provider at Dartmouth-Hitchcock told him X-rays taken 
by him had shown early osteoarthritis.  Those X-ray reports, 
as noted the VA examiner, were not provided to VA, and the 
veteran neglected to have X-rays done at VA as instructed.  
As the veteran presented as a reliable historian, the 
examiner did not reorder the X-rays.

The applicable musculoskeletal system rating criteria allow 
for a compensable rating for arthritis confirmed by X-ray, if 
other criteria are met.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Thus, the appeal of this issue must be remanded 
both for whatever X-ray reports the veteran's private 
provider may have and for an additional examination, to 
include X-ray studies, if deemed appropriate.

Records of the veteran's private providers document his 
treatment for an overactive bladder, or perhaps some kind of 
obstruction, but without a specific diagnosis of etiology.  
May 2005 records of his private urologist note the prospect 
that there may be spine involvement.  The most salient 
feature of the current probative evidence of record is the 
veteran's VA outpatient records note he was to undergo 
additional urological workup.  VA records of March 2005 also 
note benign prostate hypertrophy among the veteran's 
diagnoses or problem areas.  Thus, the Board deems the record 
inadequate to decide the appeal of his genitourinary claim.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Vazquez-Flores and 
Dingess/Hartman v. Nicholson, both supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his genitourinary 
disorder and bilateral knee disorder since 
May 2005.  After securing the necessary 
release, the RO should obtain these 
records, including copies of any X-ray 
reports that have not been previously 
obtained.

3.  After the above is complete, the RO 
should arrange for orthopedic examination 
to determine the current severity of the 
veteran's bilateral knee disorder.  All 
diagnostic tests, including X-rays, should 
be conducted.  Aside from addressing the 
range of motion of the knees, the examiner 
is requested to specifically address the 
extent, if any, of functional loss of use 
of either knee due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  And if 
possible, these findings should be 
portrayed in terms of degrees of additional 
loss of motion.

The RO should also arrange for the 
appropriate examination(s) of the veteran 
and to determine the etiology of the 
veteran's voiding or obstruction symptoms.  
If a specific genitourinary disorder is 
revealed by examination, the examiner(s) 
should provide a specific diagnosis and 
opine whether there is at least as likely 
as not (i.e., there is a 50 percent or more 
probability) that it is causally related to 
the veteran's active service.  The 
examiner(s) should also comment on whether 
there is spinal involvement with the 
veteran's urinary symptoms.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If the claims are not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


